Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Request for Continued Examination filed 12 August 2022.  Claims 1, 8, 15 have been amended.  Claims 1-20 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 August 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-6, 8-13, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinke (US 2014/0085314 A1) in view of Avidan et al. (US 2019/0205667 A1) and further in view of Narasimhan et al. (US 2014/0282037 A1).

Claim 1. Steinke discloses a system for implementing a distributed computing system frameset package generator, the system comprising: one or more processors: and computer memory storing computer-useable instructions that, when used by the one or more computer processors, cause the one or more computer processors to execute:
a frameset package generator, a digital scene processing device, wherein the digital scene is described in digital scene description data (P. 0003) wherein a scene contains objects in a defined language or data structure, and comprises attributes e.g. for defining geometry, viewpoint, texture, lighting and shading for describing the scene (P. 0004) and at least one frame or sequence of frames (P. 0005) The frameset package includes the digital description data which comprises at least one frame or sequence of frames, configured to: 
access a frameset package generator profile, wherein the frameset package generator profile is associated with a first image generation device, wherein the frameset package generator profile comprises known device-variability parameters associated with the first image generation device, encoding scene description data and rendering commands in the transmitter scene processing device by (0012) setting of priorities for the scene description data and related rendering commands and (0015) dynamically reordering the scene description data and related rendering commands, transmitting the encoded scene description data and related rendering commands to the receiver scene processing device for decoding and executing the rendering commands in relation to the transmitted scene description data by the receiver scene processing device (P. 0016) the rendering resolution of the digital scene description data provided by the transmitter scene processing device is translated to a resolution desired for a display of the receiver scene processing device by processing digital scene description data in the receiver scene processing device (P. 0032) The digital scene description data is encoded, transmitted to a receiving device, and the digital scene description data is decoded and adapted to the functional parameters of the receiving device; 
generate a frameset package based on the frameset package generator profile, wherein the frameset package generator profiles comprise values for the known device-variability parameters, adapting the animation digital graphic to the resolution required for the receiver scene processing device is adapted by the receiver scene processing device (P. 0032) The receiving device adapts the digital scene description data to the functional parameters of the receiving device; and 
store the frameset package, the receiver scene processing device comprises a data memory for storing digital scene description data (P. 0044) The digital scene description data is stored in memory at the receiving device.

Steinke does not disclose wherein the frameset package generator profile is associated with a synthetic data as a service (SDaaS) integrated development environment (IDE) that supports [both] SDaaS distributed computing service operations, as disclosed in the claims.  However, in the same field of invention, Avidan discloses a user may provide the parameters for generating a synthetic image using a user interface of a cloud service (P. 0042) on a synthetic data platform that provides a synthetic data service accessible to a client from a service link (P. 0069) including platforms with multiple interconnected components on multiple servers, intelligent networking devices, computing devices, components and corresponding software for generating labeled synthetic image data (P. 0076).  Therefore, considering the teachings of Steinke and Avidan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the frameset package generator profile is associated with a synthetic data as a service (SDaaS) integrated development environment (IDE) that supports [both] SDaaS distributed computing service operations with the teachings of Steinke.  One would have been motivated to combine wherein the frameset package generator profile is associated with a synthetic data as a service (SDaaS) integrated development environment (IDE) that supports [both] SDaaS distributed computing service operations with the teachings of Steinke in order to accommodate the technical challenges for obtaining labeled data related to complex models to train machine learning models, and to detect or classify actions or dynamic information from image data, as the scale and types of annotated data increases with a large number of parameters stored in datasets of increasing sizes (Avidan: P. 0001).
	
Steinke does not disclose wherein the frameset package generator profile is associated with a synthetic data as a service (SDaaS) integrated development environment (IDE) that supports [both] … SDaaS machine-learning training service operations, as disclosed in the claims.  However, in the same field of invention, Avidan discloses detecting an action in an action in an image (P. 0029) the labeled synthetic image data is provided for training or evaluating a machine learning model to detect the (at least) one action (P. 0068).  Therefore, considering the teachings of Steinke and Avidan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the frameset package generator profile is associated with a synthetic data as a service (SDaaS) integrated development environment (IDE) that supports [both] … SDaaS machine-learning training service operations with the teachings of Steinke and Avidan.  One would have been motivated to combine wherein the frameset package generator profile is associated with a synthetic data as a service (SDaaS) integrated development environment (IDE) that supports [both] … SDaaS machine-learning training service operations with the teachings of Steinke and Avidan in order to accommodate the technical challenges for obtaining labeled data related to complex models to train machine learning models, and to detect or classify actions or dynamic information from image data, as the scale and types of annotated data increases with a large number of parameters stored in datasets of increasing sizes (Avidan: P. 0001).

Steinke does not disclose wherein the SDaaS distributed computing service operations are based on a service-oriented architecture that supports the SDaaS machine-learning training service operations, as disclosed in the claims.  However, in the same field of invention, Avidan discloses the synthetic data platform includes one or more components for generating synthetic image data for machine learning and may be implemented as a module of a machine learning system as a cloud based service (P. 0040) a user of the synthetic data platform can provide the parameters for generating a desired synthetic image dataset (P 0042) the labeled synthetic image data is provided for training or evaluating a machine learning model to detect the (at least) one action (P. 0068).  Therefore, considering the teachings of Steinke and Avidan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the SDaaS distributed computing service operations are based on a service-oriented architecture that supports the SDaaS machine-learning training service operations with the teachings of Steinke and Avidan.  One would have been motivated to combine wherein the SDaaS distributed computing service operations are based on a service-oriented architecture that supports the SDaaS machine-learning training service operations with the teachings of Steinke and Avidan in order to accommodate the technical challenges for obtaining labeled data related to complex models to train machine learning models, and to detect or classify actions or dynamic information from image data, as the scale and types of annotated data increases with a large number of parameters stored in datasets of increasing sizes (Avidan: P. 0001).

Steinke does not disclose while abstracting underlying SDaaS distributed computing service operations that are managed via an SDaaS distributed computing service, as disclosed in the claims.  However, in the same field of invention, Narasimhan discloses a cloud service catalog user interface includes a plurality of cloud services and a plurality of cloud service abstractions that each characterize a respective cloud service (P 0023).  While it is well-known that cloud platforms abstract underlying “as a service” services, the examiner has provided Narasimhan that explicitly discloses this operation.  Therefore, considering the teachings of Steinke, Avidan and Naraqsimhan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine while abstracting underlying SDaaS distributed computing service operations that are managed via an SDaaS distributed computing service with the teachings of Steinke and Avidan.  One would have been motivated to combine while abstracting underlying SDaaS distributed computing service operations that are managed via an SDaaS distributed computing service with the teachings of Steinke and Avidan in order to accommodate the technical challenges for obtaining labeled data related to complex models to train machine learning models, and to detect or classify actions or dynamic information from image data, as the scale and types of annotated data increases with a large number of parameters stored in datasets of increasing sizes (Avidan: P. 0001).

Steinke does not disclose wherein the SDaaS distributed computing service operations comprise storing and retrieving source assets at varying levels of detail for performing the SDaaS machine-learning training service operations on the source assets, as disclosed in the claims.  However, in the same field of invention, Avidan discloses simulation engines can generate the synthetic image datasets from user parameters at varying levels of detail from abstract representations (e.g., simple shapes) to photorealistic representations, and can be used for any stage of the machine learning pipeline from training to evaluation/validation (P. 0035, 0036) the image generator varies a level of detail or an abstractness of a rendering of the one or more objects, the geographic space, or other objects in the computer-generated image sequence based on a target generalizability of the machine learning model, and/or available computing resources (P. 0062).  Therefore, considering the teachings of Steinke, Avidan and Naraqsimhan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the SDaaS distributed computing service operations comprise storing and retrieving source assets at varying levels of detail for performing the SDaaS machine-learning training service operations on the source assets with the teachings of Steinke, Avidan and Naraqsimhan.  One would have been motivated to combine wherein the SDaaS distributed computing service operations comprise storing and retrieving source assets at varying levels of detail for performing the SDaaS machine-learning training service operations on the source assets with the teachings of Steinke, Avidan and Naraqsimhan in order to accommodate the technical challenges for obtaining labeled data related to complex models to train machine learning models, and to detect or classify actions or dynamic information from image data, as the scale and types of annotated data increases with a large number of parameters stored in datasets of increasing sizes (Avidan: P. 0001).

Claim 2. Steinke, Avidan and Naraqsimhan disclose the system of claim 1, and Steinke further discloses a frameset package comprises at least two synthetic data scenes, a data structure describes a scene point in two dimensional (2D), two and half (2.5D) or three dimensional (3D) space, wherein 2.5D is a graphical projection which causes a series of images or scenes to fake or appear to be three-dimensional (3D) when in fact they are not (P. 0025) Two or more scene are used together to create a “fake” (synthetic) 3D effect.

Claim 3. Steinke, Avidan and Naraqsimhan disclose the system of claim 2, and Steinke further discloses the frameset package comprises a category that is based on the least two synthetic data scene, a scene contains objects in a defined language or data structure, and comprises attributes e.g. for defining geometry, viewpoint, texture, lighting and shading for describing the scene (P. 0004) an object is described by use of an array of flat surfaces, e.g. triangles, the location and other attributes of the corners of the surfaces are defined by vertices associated with the position of the corner points and with additional graphic attributes including colour at the vertex point, the normal of an approximated curved surface at the position of the corner point, as well as textures and reflections of the surface of the related triangle (P. 0026) and the image data e.g. useful for defining the texture can be transmitted independently from the vertex data (P. 0027) scene description data and related rendering commands causing animated graphic in the focus of an observer is privileged over scene description data and related rendering commands related to background graphic or even invisible parts of an animated digital graphic (P. 0061) primitives in the foreground are processed and rendered immediately, while the background details might be initially incomplete but loaded in the background and rendered afterwards (P. 0189) Attributes along with components of a scene such as vertex data, image data, foreground and background are analogous to categories that are combined to create the scene and each are processed differently.

Claim 5. Steinke, Avidan and Naraqsimhan disclose the system of claim 1, and Steinke further discloses generating a frameset package comprises assigning a value quantifier to the frameset package, when a program generates a texture resource on the client side, the encoder assigns a unique local id for it from it's pool (P. 0178) identifiers are assigned to shader variables (P. 0220).

Claim 6. Steinke, Avidan and Naraqsimhan disclose the system of claim 1, and Steinke further discloses the frameset package is generated based on synthetic data scene comprising a synthetic data asset, the digital scene is described in digital scene description data (P. 0003) wherein a scene contains objects in a defined language or data structure, and comprises attributes e.g. for defining geometry, viewpoint, texture, lighting and shading for describing the scene (P. 0004) and at least one frame or sequence of frames (P. 0005) two and half (2.5D) or three dimensional (3D) space, wherein 2.5D is a graphical projection which causes a series of images or scenes to fake or appear to be three-dimensional (3D) when in fact they are not (P. 0025).

Claim(s) 8, 9, 10, 12, 13 is/are directed to computer storage media (storing instructions thereon for implementing a distributed computing system frameset package generator, which, when executed by one or more processors of a computing device cause the computing device to perform actions) similar to the system claim(s) of Claim(s) 1, 2, 3, 5, 6 and is/are rejected with the same rationale.

Claim 11. Steinke, Avidan and Naraqsimhan disclose the media of claim 9, and Steinke further discloses generating a frameset package is based on generating a first synthetic data scene frameset for a first synthetic data scene of the at least two synthetic data scenes, and a second key synthetic frameset for a second synthetic data scene of the at least two synthetic data scenes, a scene contains objects in a defined language or data structure, and comprises attributes e.g. for defining geometry, viewpoint, texture, lighting and shading for describing the scene (P. 0004) a data structure describes a scene point in two dimensional (2D), two and half (2.5D) or three dimensional (3D) space, wherein 2.5D is a graphical projection which causes a series of images or scenes to fake or appear to be three-dimensional (3D) when in fact they are not (P. 0025) an object is described by use of an array of flat surfaces, e.g. triangles, the location and other attributes of the corners of the surfaces are defined by vertices associated with the position of the corner points and with additional graphic attributes including colour at the vertex point, the normal of an approximated curved surface at the position of the corner point, as well as textures and reflections of the surface of the related triangle (P. 0026) and the image data e.g. useful for defining the texture can be transmitted independently from the vertex data (P. 0027) scene description data and related rendering commands causing animated graphic in the focus of an observer is privileged over scene description data and related rendering commands related to background graphic or even invisible parts of an animated digital graphic (P. 0061) primitives in the foreground are processed and rendered immediately, while the background details might be initially incomplete but loaded in the background and rendered afterwards (P. 0189) Attributes along with components of a scene such as vertex data, image data, foreground and background are analogous to categories that are combined to create the scene and each are processed differently.

Claim(s) 15, 16, 17, 18, 19 is/are directed to computer-implemented method (for implementing a distributed computing system frameset package generator) claim(s) similar to the system claim(s) of Claim(s) 1, 2, 3, 5, 6 and is/are rejected with the same rationale.

Claim(s) 4, 7, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinke (US 2014/0085314 A1) in view of Avidan et al. (US 2019/0205667 A1) and Narasimhan et al. (US 2014/0282037 A1) and further in view of Gupta et al. (US 2013/0162867 A1).

Claim 4. Steinke, Avidan and Naraqsimhan disclose the system of claim 1, but Steinke does not disclose generating a frameset package is based on an anticipated machine learning algorithm that will be trained with the frameset package, wherein the anticipated machine learning algorithm is identified in the frameset package generator profile, as disclosed in the claims.  However, in the same field of invention, Gupta discloses creating a composite scene model (P. 0033) if a frame of an incoming scene model is different to all existing mode models for the scene position, a new mode model is created and initialised with the values of the block in the new incoming frame (P. 0047) using machine learning techniques to map multi-dimensional input values to one probability value, indicating the probability that a mode model matches the input visual element (P. 0057).  Therefore, considering the teachings of Steinke, Avidan, Narasimhan and Gupta, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine generating a frameset package is based on an anticipated machine learning algorithm that will be trained with the frameset package, wherein the anticipated machine learning algorithm is identified in the frameset package generator profile with the teachings of Steinke, Avidan and Naraqsimhan.  One would have been motivated to combine generating a frameset package is based on an anticipated machine learning algorithm that will be trained with the frameset package, wherein the anticipated machine learning algorithm is identified in the frameset package generator profile with the teachings of Steinke, Avidan and Naraqsimhan in order to ensure that the scene processing algorithms are appropriately configured to adapt the scene to the receiving device.
	
Claim 7. Steinke, Avidan and Naraqsimhan disclose the system of claim 6, but Steinke does not disclose the synthetic data asset is associated with asset-variation parameters and scene-variation parameters, wherein the asset-variation parameters and scene-variation parameters are programmable for machine-learning, as disclosed in the claims.  However, in the same field of invention, Gupta discloses creating a composite scene model (P. 0033) if a frame of an incoming scene model is different to all existing mode models for the scene position, a new mode model is created and initialised with the values of the block in the new incoming frame (P. 0047) using machine learning techniques to map multi-dimensional input values to one probability value, indicating the probability that a mode model matches the input visual element (P. 0057).  Therefore, considering the teachings of Steinke, Avidan, Narasimhan and Gupta, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the synthetic data asset is associated with asset-variation parameters and scene-variation parameters, wherein the asset-variation parameters and scene-variation parameters are programmable for machine-learning with the teachings of Steinke, Avidan and Naraqsimhan.  One would have been motivated to combine the synthetic data asset is associated with asset-variation parameters and scene-variation parameters, wherein the asset-variation parameters and scene-variation parameters are programmable for machine-learning with the teachings of Steinke, Avidan and Naraqsimhan in order to ensure that the scene processing algorithms are appropriately configured to adapt the scene to the receiving device.

Claim(s) 14 is/are directed to computer-readable media (storing instructions thereon for implementing a distributed computing system frameset package generator, which, when executed by one or more processors of a computing device cause the computing device to perform actions) similar to the system claim(s) of Claim(s) 7 and is/are rejected with the same rationale.

Claim(s) 20 is/are directed to computer-implemented method (for implementing a distributed computing system frameset package generator) claim(s) similar to the system claim(s) of Claim(s) 7 and is/are rejected with the same rationale.

Response to Arguments
Applicant's arguments filed 12 August 2022 have been fully considered but they are not persuasive.
The amendments to the claims were filed in response to an interview conducted between the examiner and Applicant’s representative on 12 August 2022.  Applicant's representative submitted amendments to Claim 1 primarily directed to, wherein the SDaaS distributed computing service operations are based on a service-oriented architecture that supports the SDaaS machine-leaming training service operations while abstracting underlying SDaaS distributed computing service operations that are managed via an SDaa$S distributed computing service. Applicant's representative pointed to the intent of the invention to provide Synthetic Data as a Service, meaning that a repository may contain synthetic data used to model certain scenarios, for example, traffic flow or automobile accidents at specified intersections. Users may access this synthetic data and the system may analyze a user's own synthetic data against known similar synthetic data and detect limitations and deficiencies in the user's own data. The examiner noted that SDaaS typically means "Software Development as a Service" while Applicant's specification specifically defines SDaaS as Synthetic Data as a Service, and the disclosed features and functionalities are directed to this definition and not to the features and functionalities of the typical definition. The examiner pointed out that the previously used secondary reference Avidan discloses a Synthetic Training Dataset Generation Service that generates labeled synthetic image data tailored to user-defined parameters to represent various actions/ movements, geographic locations, environmental conditions, object types, etc that can include, but is not limited to: (1) a human user defining the dataset parameters over a user interface of an application/ webpage/cloud service, etc.; or (2) a client application/device/system, providing the dataset parameters over an application programming interface (API). The examiner pointed out that this disclosure from Avidan appears to include many of the main features of the amendments submitted by Applicant's representative.
Furthermore, to clarify the limitation “abstracting underlying SDaaS distributed computing service operations that are managed via an SDaaS distributed computing service”, the examiner combined Narasimhan with Steinke and Avidan for this limitation.  Narqasimhan discloses a cloud service catalog user interface includes a plurality of cloud services and a plurality of cloud service abstractions that each characterize a respective cloud service.  While it is well-known that cloud platforms abstract underlying “as a service” services, the examiner has provided Narasimhan that explicitly discloses this operation.  
Independent Claims 8 and 15 are directed to the same limitations as Claim 1 and are rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696. The examiner can normally be reached 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        12/13/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177